          Case 1:21-cv-06237-ALC Document 10 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     August 16, 2021
 Avery H. Pepper & Ariel R. Posh,


                                Plaintiffs,
                                                                21-cv-6237-ALC
                  -against-
                                                                ORDER
 Ronald N. Levy,
                                Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       Since this case was transferred in from the U.S. District Court - District of New

Jersey on July 22, 2021, there has been no activity aside from the notice of appearance filed

by Plaintiffs' counsel on July 29, 2021. ECF No. 9. Accordingly, Plaintiffs are hereby

ORDERED to submit a status report on how they would like to proceed with the case no

later than August 23, 2021.

SO ORDERED.
Dated: August 16, 2021
       New York, New York
                                                       ___________________________________
                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
